'·' ·',,.,_ A.O""'.l45B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                Pagel of l



                                                  UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                            y.                                              (For Offenses Committed On or After November 1, 1987)


                           Jose Guadalupe Alvarez-Lara                                      Case Number: 3:19-mj-21871

                                                                                            Charles Halligan Adair
                                                                                            Defendant's Attorney
                                                                                                                                                        .......   __
       REGISTRATION NO. 7487 7298                                                                                                    Ff ,,,,,ED
       THE DEFENDANT:
        [)51 pleaded guilty to count(s) 1 of Complaint                                                             .                       MAY I 0 2019
        D was found guilty to count(s)
                                                                                                                           .., .... ~.r"   u.~l   u   ~,!Nil.,;   I   l:~JUHT
          after a plea of not guilty.                                                                                  ~eUTHERN fJISTRiCT Oe' CAUFOAN IA
          Accordingly, the defendantis ad"ud
                                         J ged guilty of such count(s), which invol                                       - - ·1ecwi                    :f.ense s}i?EPU TY

       Title & Section                           Nature of Offense                                                                 Count Number(s)
       8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                                       I

        D The defendant has been found not guilty on count(s)
                                                                                         ------------------~
        D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                              D TIME SERVED

        IZI Assessment: $10 WAIVED IZI Fine: WAIVED
        lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                           charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Friday, May 10, 2019
                                                                                          Date of Imposition of Sentence


       Received _ .         . .c~;"'"j"'·
                                       '-;::_:._-_,,,_,_-_ __
                       DUSM
                                                                                                  '''-"".>LE STANLE       NE
                                                                                                          ATES MAGISTRATE JUDGE


        Clerk's Office Copy                                                                                                                           3:19-mj-21871

      -------------                                              .. ---~--------
